Citation Nr: 1532914	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  07-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bipolar disorder, to include as secondary to a nonservice-connected cervical spine disability and a service-connected neck scar, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to a nonservice-connected cervical spine disability and a service-connected neck scar.

3. Entitlement to service connection for a cervical spine disability, to include cervical degenerative disc disease, cervical stenosis and a cervical strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

By way of background, the Veteran was denied service connection for a cervical spine disability in October 1979 and bipolar disorder in January 2003. In April 2005 the Veteran then filed claims to reopen service connection for bipolar disorder, PTSD, and a cervical spine disability. An October 2005 rating decision denied reopening of the claims of service connection for a cervical spine disability and bipolar disorder, and denied service connection for PTSD. The Veteran properly perfected an appeal of this decision to the Board. In its initial March 2010 decision, the Board remanded the issues of reopening a claim of service connection for bipolar disorder and service connection for PTSD, and denied reopening of the claim of service connection for a cervical spine disability.

Subsequently, a July 2010 order of the United States Court of Appeals for Veterans Claims (Court) implemented a July 2010 Joint Motion for Remand, vacating and remanding that portion of the March 2010 Board decision that denied reopening of the claim of service connection for a cervical spine disability. The Board then reopened and remanded the cervical spine claim in April 2010, along with the issues remanded in the March 2010 decision. The issues were subsequently returned to the Board, and remanded again in January 2013, with the bipolar disorder and PTSD being combined into a single issue, and the issue of reopening of the bipolar disorder claim not being addressed. No Board decision has reopened the previously denied claim of service connection for bipolar disorder. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

Thus, based on the procedural history as noted above, the current claims on appeal are a claim to reopen service connection for bipolar disorder, service connection for PTSD, and service connection for a cervical spine disability. The issues have been re-characterized as such on the title page.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson, 265 F.3d at 1369; Wakeford, 8 Vet. App. at 239-40. 

As noted above, the Board remanded the issues on appeal for additional development in March 2010, April 2011 and January 2013. The requested notice and examinations having been provided and appropriate attempts having been made to obtain the identified records, the Board finds the directives have been substantially complied with and the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of its prior remands, the Board denied entitlement to an increased rating for syphilis, entitlement to an increased rating in excess of 30 percent for a neck scar, and entitlement to special monthly compensation based on a spouse's need for aid and attendance form another person. As such, these issues are no longer on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, and service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A January 2003 rating decision denied service connection for bipolar disorder. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the January 2003 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bipolar disorder.


CONCLUSIONS OF LAW

1. The January 2003 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2. New and material evidence sufficient to reopen the claim of service connection for bipolar disorder has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claim requires further development, and is discussed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claim for service connection for bipolar disorder, but not with respect to his claim for PTSD. As noted briefly in the procedural history in the introduction, the Veteran was denied service connection for bipolar disorder in January 2003. In April 2005 the Veteran filed to reopen his claim for bipolar disorder and PTSD. However, he had only been previously denied service connection for bipolar disorder. As PTSD is a distinctly diagnosed disability based on different symptoms, and therefore a different factual basis, the Board finds that the April 2005 statement concerning that disability is a new claim, and does not require new and material evidence. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). 

However, the claimed bipolar disorder is not a newly diagnosed disability and has the same factual basis as in the previous denial. Therefore, the April 2005 statement concerning bipolar disorder constitutes a claim to reopen as to that disability, and new and material evidence is required. Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).

The Veteran's representative in their June 2015 appellate brief asserted that the acquired psychiatric condition is also secondary to the nonservice-connected cervical spine disability and the service connected neck scars. The Board finds that the reference to a general "acquired psychiatric condition" must encompass the diagnosed bipolar disorder, and therefore the representative is asserting a new theory of entitlement to service connection for bipolar disorder. However, the mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005). As such, new and material evidence is still required.

Second, new and material evidence sufficient to reopen the claim of service connection for bipolar disorder has been submitted. Here, the RO last denied service connection for bipolar disorder in January 2003. The Veteran was notified of the decision, but did not appeal or submit new and material evidence within the applicable appellate period. Therefore, the January 2003 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in January 2003 consisted of the Veteran's service treatment and personnel records, VA and private treatment records prior to approximately June 2002, VA examination reports, lay statements from the Veteran's family members, and the Veteran's own lay statements. The evidence of record failed to establish an in-service event, injury or disease or a causal link between the Veteran's disability and his active duty service. Evidence received since the rating decision includes VA and private treatment records from June 2002 forward, VA examination reports, a March 2010 medical opinion, and further lay statements from the Veteran. Of particular import is the March 2010 psychiatrist's opinion, which indicates that the Veteran's bipolar disorder is potentially linked to an in-service traumatic brain injury (TBI) resulting from his fall off of a tank.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a causal nexus between the Veteran's claimed bipolar disorder and his service, specifically that it was possibly caused by the Veteran's in-service fall and resulting TBI. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for bipolar disorder is warranted.

As the issue of entitlement to service connection for a bipolar disorder has been reopened, the Board finds that it is now appropriate to expand the Veteran's April 2005 claim to a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


REMAND

A May 2009 Social Security Administration (SSA) disability determination is of record indicating that the Veteran is disabled for SSA purposes due to a psychiatric disorder. It does not appear, however, that the RO attempted to obtain the records upon which SSA relied in reaching its decision, and the Board cannot assume that the records have been associated with the file simply based on the presence of the administrative decision. VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Those records should be requested, and associated with the Veteran's claims file.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). As noted above the Veteran's representative in their June 2015 appellate brief argued that the acquired psychiatric disorder was also secondary to either the nonservice-connected cervical spine disability or the service connected neck scar. As such, a remand is necessary for an opinion concerning secondary service connection.

Turning to the cervical spine examination, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). In the most recent examination, the examiner indicated that it was less likely than not that the Veteran's cervical spine disability was related to service, as there was no continuity of care following the noted removal of a foreign body from the Veteran's neck in 1977. Instead, the examiner indicated it was more likely the result of a 1979 post-service car accident and blow from a baseball bat, based on a continuum of care since that date. However, the Veteran has consistently indicated that he has experienced neck pain since his in-service fall, and these statements were not addressed by the examiner in his rationale. As such, the opinion is inadequate and the Board must remand the claim for a new examination.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.

2. Appropriate efforts should be made to obtain and associate with the case file any other medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disability, to include bipolar disorder and PTSD. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder was caused by:

1) the cervical spine disability?

2) the neck scar?

b) If the cervical spine disability or scar did not cause the acquired psychiatric disorder, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder, including bipolar disorder and PTSD, was aggravated (permanently worsened beyond its natural progression) by:

1) the cervical spine disability?

2) the neck scar?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of psychiatric disorder by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder, including bipolar disorder and PTSD, is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. The examiner should address the significance of the March 2010 VA psychiatrist's letter indicating a diagnosis of PTSD based on the Veteran's in-service fall and suggesting that the bipolar disorder is the result of a TBI.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cervical spine disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical spine disability, including DDD, stenosis and a strain, is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a December 2011 VA treatment record indicating that the cervical spine disability is related to service, 1977 service treatment records reflecting the removal of a foreign body from the Veteran's neck, and 1979 post-service records reflecting neck pain following a motor vehicle accident and being struck by a baseball bat.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


